Title: From Thomas Jefferson to William Vans Murray, 21 May 1793
From: Jefferson, Thomas
To: Vans Murray, William



Dear Sir
Philadelphia May 21. 1793.

I duly received your favor of the 9th inst. and communicated it’s contents to the President, with other information received from other quarters on the same subject. The case has been fully considered: the Executive views the fitting out privateers in our ports as inadmissible in fair neutrality; they have taken measures for correcting what is past, and preventing the like in future, and most particularly for punishing our own citizens who have engaged, or shall engage, in hostilities against nations at peace with the US. On mature deliberation however they did not think they could order a restitution of the prizes taken by those privateers.—The part we have to act is delicate and difficult, not with respect to the other powers, who are temperate, forbearing, and without designs on us, but with respect to that nation which from her overbearing pride, constant course of injustice and propensity to eternal war, seems justly to have obtained for herself the title of hostis humani generis. No moderation, no justice, on our part can secure us against the violence of her character, and that we love liberty is enough for her to hate us. That any line of conduct either just or honorable will secure us from war on her part, is more to be wished than counted on. I am with sincere esteem Dear Sir your friend & servt

Th: Jefferson

